DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44-63 is/are rejected under 35 U.S.C. 103 as being unpatentable US 20130278755 A1  Starns; Alexander T. et al. 
Regarding claim 44, Starns discloses A computer-implemented method (i.e.Fig.4) comprising: obtaining, by one or more computing systems, a plurality of panorama images acquired at a plurality of viewing locations within multiple rooms of a building (i.e.[21], [65], wherein indoor space is room), wherein the plurality of panorama images includes at least one panorama image taken in each room that captures at least some of an interior of that room (i.e.[22], [55], wherein the panorama or distance referenced panoramas is the panoramic image with the location/distance information captured, with some interior items such as walls, feature of indoor in it); determining, by the one or more computing systems, relative positional information for the plurality of viewing locations that includes directional information between at least some pairs of the plurality of viewing locations (i.e.[57]-[58], wherein the calculated difference in direction and distance between two capturing location 58, 61 is the relative positional information), including analyzing visual data of the plurality of panorama images to identify matching features that are each present in two or more panorama images of the plurality of panorama images (i.e.[67]); creating, by the one or more computing systems and using the determined relative positional information, a group of multiple linked panorama images that include at least some of the plurality of panorama images and are acquired at multiple viewing locations that include at least some of the plurality of viewing locations (i.e.[54]-[56], wherein the panoramic image in a list is the group of linked panoramic images, associated with an ID for an indoor space and may or may not sharing walls or features between the images), wherein links between the multiple linked panorama images include, for each of the at least some pairs of the plurality of viewing locations, a link between panorama images acquired at the viewing locations of that pair (i.e.[57], wherein the difference of two capturing positions 58, 61, naming the relative distance between is calculated, and the relative distance is the link); presenting, by the one or more computing systems and in a displayed graphical user interface (GUI), a 
Starns fails to disclose generating, by the one or more computing systems and using the group of multiple linked panorama images, a floor map of the building that has estimated room shapes of the multiple rooms positioned relative to each other; wherein the visual indications of the group of multiple linked panorama images include multiple nodes that each represents one of the multiple viewing locations and that each is associated with at least one of the multiple linked panorama images acquired at that viewing location and that are situated at relative visual positions of the respective viewing locations represented by those multiple nodes, and wherein the visual indications of the group of multiple linked panorama images further include lines between the multiple nodes corresponding to the links between the multiple linked panorama images.
However, Sedeffow teaches generating, by the one or more computing systems and using the group of multiple linked panorama images, a floor map of the building that has estimated room shapes of the multiple rooms positioned relative to each other (i.e.[61]-[65], wherein floormap has room shapes); wherein the visual indications of the group of multiple linked panorama images include multiple nodes that each represents one of the multiple viewing locations and that each is associated with at least one of the multiple linked panorama images acquired at that viewing location and that are situated at relative visual positions of the respective viewing locations represented by those multiple nodes (i.e.Figs.2, 15, [105]-[106]), and wherein the visual indications of the group of multiple linked panorama images further include lines between the multiple nodes corresponding to the links between the multiple linked panorama images (i.e.Figs.2, 15, [62], [105]-[106]).

Regarding claims 45, 51, 58, 63, Starns teaches The computer-implemented method of claim 44 wherein the presenting of the building includes displaying user-selectable indicators associated with the multiple viewing locations, and wherein the method further comprises: receiving, by the one or more computing systems, an indication of a user selection of one of the user-selectable indicators that is associated with one of the multiple viewing locations; and updating, by the one or more computing systems and in response to the user selection, the GUI to display additional information corresponding to at least one of the multiple linked panorama images associated with the one viewing location (i.e.[107]-[108]).
Regarding claims 46, 52, 59, The computer-implemented method of claim 44 wherein the one or more computing systems include at least one server computing system, and wherein the presenting of the visual representation of the building includes transmitting, by the at least one server computing system, information about the floor map and the group of multiple linked panorama images to at least one client computing system, to cause display of the visual representation of the building on the at least one client computing system (i.e.[46], [75]).
Regarding claim 47, see the rejection for claim 44.
Regarding claim 48, Sedeffow teaches The computer-implemented method of claim 47 wherein the presenting of the visual representation of the group of multiple linked panorama images includes 
Regarding claim 49, Sedeffow teaches The computer-implemented method of claim 48 further comprising, before the displaying of the floor map of the building, generating, by the one or more computing systems and using the group of multiple linked panorama images, the floor map of the building to include estimated room shapes of the multiple rooms positioned relative to each other (i.e.[104]-[106]).
Regarding claim 50, see the rejection for claim 44.
Regarding claims 53, see the rejection for claim 60.
Regarding claim 54, see the rejection for claim 60.
Regarding claim 55, see the rejection for claim 44.
Regarding claim 56, see the rejection for claim 44.
Regarding claim 57, see the rejection for claim 44.
Regarding claim 60, see the rejection for claim 1. Starns further discloses one or more hardware processors of one or more computing systems; and one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors, cause the one or more computing systems to perform automated operations (i.e.[08]) including at least:  obtaining a plurality of images that are taken at a plurality of viewing locations within multiple rooms of a building and that collectively capture at least some walls of the multiple rooms (i.e.[21]-[22], [55], [65]).
Starns fails to disclose providing information about a visual representation of the group of multiple linked images that uses the relative positional information and that includes multiple nodes each representing one of the multiple viewing locations and being situated at relative visual positions of 
However, Sedeffow teaches providing information about a visual representation of the group of multiple linked images that uses the relative positional information and that includes multiple nodes each representing one of the multiple viewing locations and being situated at relative visual positions of the respective viewing locations represented by those multiple nodes, to cause display of the visual representation (i.e.Figs.2, 15, [62], [101], [105]-[106]).
Regarding claim 61, Sedeffow teaches The system of claim 60 wherein each of the plurality of images is a panorama image, and wherein the stored instructions include software instructions that, when executed, cause the one or more computing systems to perform further automated operations including performing the providing of the information by transmitting, to at least one client computing device, information about a floor map of the building and about the visual representation, to cause display of the floor map on the at least one client computing device with the visual representation overlaid on the displayed floor map with the multiple nodes shown at determined positions within the multiple rooms (i.e.Fig.29).
Regarding claim 62, Sedeffow teaches The system of claim 60 wherein the automated operations further include generating, using the group of multiple linked images, a floor map of the building that includes estimated room shapes of the multiple rooms positioned relative to each other, and wherein the providing of the information about the visual representation includes displaying the floor map of the building and overlaying the visual representation on the displayed floor map with the multiple nodes shown at determined positions within the multiple rooms and displaying lines in the visual representation between the multiple nodes corresponding to the links between the multiple linked panorama images (i.e. [104]-[106], [167]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180075168 A1, US 20190072395 A1, US 20150204676 A1.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/           Primary Examiner, Art Unit 2487